

114 HR 5733 IH: Beginning Farmer and Rancher Guaranteed Loan Modernization Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5733IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Bost introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 1961 to modify the limitations applicable to qualified
			 conservation loan guarantees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Beginning Farmer and Rancher Guaranteed Loan Modernization Act of 2016. 2.Limitations applicable to qualified conservation loan guarantees (a)Limitations applicable to loan guaranteesSubtitle A of title III of the Agricultural Act of 1961 (7 U.S.C. 1922 et seq.) is amended—
 (1)by amending section 304(e) of such Act (7 U.S.C. 1924(e)) to read as follows:  (e)Limitations applicable to loan guarantees (1)Percentage of loan guaranteedThe portion of a loan that the Secretary may guarantee under this section shall—
 (A)depend on the principal amount of the loan; and (B)except as provided in paragraph (2), may not exceed the percentage specified for that principal amount in the following table:
									
										
												Principal Amount More ThanPrincipal Amount  Equal To or  Less ThanMaximum Percent
											
												$0$2,500,00090%
												$2,500,000$2,600,00089%
												$2,600,000 $2,700,00088%
												$2,700,000 $2,800,00087%
												$2,800,000 $2,900,00086%
												$2,900,000$3,000,00085%
												$3,000,000 $3,100,00084%
												$3,100,000 $3,200,00083%
												$3,200,000 $3,300,00082%
												$3,300,000 $3,400,00081%
												$3,400,000$3,500,00080%.
 (2)Exception for certain producersIn the case of a loan to a producer that is a qualified beginning farmer or rancher or a socially disadvantaged farmer or rancher (as the term is defined in section 2501(e)), the portion of the loan the Secretary may guarantee under this paragraph may not exceed the percentage specified for the principal amount of the loan in the following table:
								
									
											Principal Amount More ThanPrincipal Amount  Equal To or  Less ThanMaximum Percent
										
											$0$2,500,00095%
											$2,500,000$2,600,00094%
											$2,600,000 $2,700,00093%
											$2,700,000 $2,800,00092%
											$2,800,000 $2,900,00091%
											$2,900,000$3,000,00090%
											$3,000,000 $3,100,00089%
											$3,100,000 $3,200,00088%
											$3,200,000 $3,300,00087%
											$3,300,000 $3,400,00086%
											$3,400,000$3,500,00085%.
 (3)Maximum amountThe Secretary may not guarantee a loan under this section in an amount that exceeds $3,500,000. (4)Annual inflation adjustmentThe Secretary shall annually adjust the dollar figures under paragraphs (1), (2), and (3) to reflect the change in the Prices Paid By Farmers Index (as compiled by the National Agricultural Statistics Service of the Department of Agriculture).; and
 (2)in section 305(a) of such Act (7 U.S.C. 1925(a)), by striking , or, in the case of a loan guaranteed by the Secretary, $700,000. (b)ApplicabilityThe amendments made by this section shall apply with respect to qualified conservation loans entered into by the Secretary of Agriculture under section 304 of the Agricultural Act of 1961 (7 U.S.C. 1924) on or after the date of the enactment of this Act.
			